DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Final Office Action filed 05/27/2022 and the Request for Continued Examination (RCE under 37 CFR 1.114) filed 06/15/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-15, 18, 19, and 21-23
Withdrawn claims: None
Previously cancelled claims: 16, 17, and 20
Newly cancelled claims: None
Amended claims: 1, 9, 18, and 21
New claims: None
Claims currently under consideration: 1-15, 18, 19, and 21-23
Currently rejected claims: 1-15, 18, 19, and 21-23
Allowed claims: None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/27/2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al. (U.S. 5,350,590) in view of Cale et al. (U.S. 2007/0172548 A1).
Regarding claim 1, McCarthy et al. discloses a fat replacer (C1, L5-L6) comprising caseins and whey proteins in a ratio of casein to whey protein of 90:10 to 60:40 (C3, L38-L43) in the form of casein/whey protein aggregates having an average diameter d(4,3) of 1-80 µm (C12, L47-L51) as measured by laser diffraction (C16, L25-L27), wherein the product is prepared by a process in which any homogenization occurs before heat sterilization treatment (C14, L31-L34, where pasteurization preferably occurs “as a last step”).
McCarthy et al. does not specifically disclose the food product as being an evaporated milk having a total solids content of 10-30 wt% by weight or the parameters for the laser diffraction method.
However, Cale et al. discloses an evaporated milk product ([0020], [0006]) with a total solids content of 12-40 wt% ([0023]) that comprises a denatured protein component ([0022]).
It would have been obvious to one having ordinary skill in the art to incorporate the fat replacer of McCarthy et al. into an evaporated milk. First, McCarthy et al. discloses the fat replacer as being in beverages, cheese sauces, and desserts (C14, L65 – C15, L1), as well as a dry dairy solids composition for reconstitution in a fluid mixture for use in a frozen dessert (C13, L8-L10). A skilled practitioner would be motivated to consult an additional reference, such as Cale et al., for further instruction related to such types of food products, especially as related to intermediate milk products (such as evaporated/concentrated milk) that are commonly used in subsequent finished products. Since Cale et al. indicates that the concentrated milk disclosed therein likewise comprises what is interpreted as being a denatured protein component ([0022]), the incorporation of the fat replacer of McCarthy et al. into an evaporated milk product, such as that of Cale et al., would be obvious to a skilled practitioner.
As for the laser diffraction parameters, McCarthy et al. discloses that the protein aggregates have an average diameter d(4,3) of 1-80 µm (C12, L47-L51) as measured by laser diffraction (C16, L25-L27) as noted. Since the claim is directed to a composition and McCarthy et al. was shown to disclose the claimed characteristics of the composition, any parameters pertaining to the measurement of such characteristics would not alter the actual composition characteristics. That is, the particle size will be the same regardless of the method for measuring the particle size. The claimed laser diffraction parameters would thus not alter the claimed composition and are consequently obvious due to being merely analytical parameters that do not directly affect the claimed composition.
As for claim 2, Cale et al. discloses the total milkfat content is 1-15 wt% by total weight of the evaporated milk ([0033], [0036], where using whole milk containing 3.25% fat as a starting material would result in an evaporated milk with a fat content falling within the claimed range).
As for claim 3, Cale et al. discloses the concentrated milk comprises a total solids content of about 12-40% and at least about 8.5% protein ([0023]), which results in a milk protein content falling within the claimed range of at least 34 wt% by weight of the total non-fat solids present in the evaporated milk (e.g., 8.5% protein / 12% total solids = 70.8% protein by weight of total solids).
As for claim 4, Cale et al. does not disclose the evaporated milk as comprising a thickener ([0042], where addition of starches, maltodextrin, and gums is optional).
As for claim 5, Cale et al. discloses the evaporated milk as being a full fat milk ([0036]).
As for claim 6, Cale et al. does not disclose the evaporated milk as comprising a thickener ([0042], where addition of starches, maltodextrin, and gums is optional). As for viscosity, Cale et al. discloses the product has a viscosity of about 70-4000 mPa ([0045]), which is considered to render the claimed viscosity of 50-140 mPas at a shear rate of 100 s-1 obvious.
As for claim 7, Cale et al. discloses the evaporated milk as being skim milk ([0036]).
As for claim 8, Cale et al. does not disclose the evaporated milk as comprising a thickener ([0042], where addition of starches, maltodextrin, and gums is optional). As for viscosity, Cale et al. discloses the product has a viscosity of about 70-4000 mPa ([0045]), which is considered to render the claimed viscosity of 20-80 mPas at a shear rate of 100 s-1 obvious.
Regarding claim 9, McCarthy et al. discloses a process for preparing a fat replacer (C8, L37-L38) comprising the steps of (i) providing a raw milk (i.e., skim milk that has not been evaporated or concentrated) (C9, L38-L47) that comprises caseins and whey proteins in a ratio of casein to whey protein of 90:10 to 60:40 (C8, L49-L51); (ii) homogenizing the solution (C4, L34-L38; C7, L55-L57); (iii) adjusting the pH of the milk to within the range of 5.7-6.4 (C9, L49-L50); (iv) subjecting the milk to heat sterilization at a temperature above 100°C (C10, L59-L61; C11, L6-L10), where the heat sterilization may occur as a last step (C14, L31-L34) such that homogenization would occur before heat sterilization treatment; and (v) cooling the milk to below 70°C (C11, L49-L58), wherein the casein and whey proteins are in the form of casein/whey protein aggregates having an average diameter d(4,3) of 1-80 µm (C12, L47-L51) as measured by laser diffraction (C16, L25-L27). 
McCarthy et al. does not specifically disclose the milk as being an evaporated milk, the milk as being at a temperature below 25°C, or the parameters for the laser diffraction method.
However, Cale et al. discloses that concentrated milk is also known as evaporated milk ([0006]), where the concentrated milk may be obtained via ultrafiltration ([0007]).
It would have been obvious to one having ordinary skill in the art to perform the method of McCarthy et al. on evaporated milk. Since Cale et al. teaches that evaporated milk is functionally equivalent to concentrated milk ([0006]), where such a product may be produced via ultrafiltration or evaporation ([0007]), the substitution of evaporated milk in place of the ultrafiltration milk of McCarthy et al. would be obvious due to the two components being known equivalents. MPEP 2144.06 II.
As for the starting temperature, McCarthy et al. does not indicate any starting temperature, which would indicate that the starting material is at room temperature of roughly 22-25°C. Providing the starting milk at a temperature below 25°C would thus be obvious.
As for the laser diffraction parameters, McCarthy et al. discloses that the protein aggregates have an average diameter d(4,3) of 1-80 µm (C12, L47-L51) as measured by laser diffraction (C16, L25-L27) as noted. Since the claim is directed to producing a composition and McCarthy et al. was shown to disclose the claimed characteristics of the composition, any parameters pertaining to the measurement of such characteristics would not alter the actual composition characteristics. That is, the particle size will be the same regardless of the method for measuring the particle size. The claimed laser diffraction parameters would thus not alter the claimed composition and are consequently obvious due to being merely analytical parameters that do not directly affect the claimed composition.
As for claim 10, McCarthy et al. discloses the pH as being adjusted to within the range of 5.9-6.4 (C9, L49-L50; C10, L24-L25).
As for claims 11 and 12, McCarthy et al. discloses that the “temperature for such denaturing is not narrowly critical” and may be up to 100°C or more (C11, L6-L10). The reference also states: “[t]he time at these temperatures is also not narrowly critical” (C11, L10-L12). McCarthy et al. further teaches a preference for continuous high temperature-short time pasteurization over batch low temperature-long time pasteurization (C2, L34-L40). Cale et al. teaches that UHT may be used for the sterilization step ([0051]).
As for claim 13, Cale et al. discloses the sterilization process as occurring at a temperature of 135-150°C (specifically, about 118-145°C) ([0044]).
As for claim 14, Cale et al. discloses the sterilization process time as being from 2-30 seconds (specifically, about 1.5 seconds -15 minutes) ([0044]).
As for claim 15, McCarthy et al. discloses that the solution “after denaturation and before or after cooling and before or after neutralization, may be pasteurized” (C14, L31-L34). McCarthy et al. thus indicates that pasteurization (i.e., the heat sterilization step) may occur immediately after denaturation (i.e., the pH adjustment step), such that the milk is not subjected to a heat treatment step between the pH adjustment step and the heat sterilization step.
As for claim 21, McCarthy et al. discloses the aggregates as having an average diameter d(4,3) of 14-36 µm (C12, L47-L51) as measured by laser diffraction (C16, L25-L27).
As for claim 22, McCarthy et al. discloses that the ratio of the caseins to whey protein may be 2:1 (C3, L38-L43), which equates to a ratio of casein to whey of 67:33. The claimed range of ratios includes a ratio of casein to whey of 70:30. MPEP 2144.05 I states: “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” Because the disclosed range is close to the claimed range, the disclosed range is sufficient to deem the claimed ratio of 70:30 obvious. Such a conclusion is further supported by the instruction in McCarthy et al. that “the casein can protect the present protein agglomerates even when the desolubilized casein in the co-formed agglomerates is over a wide ratio of whey protein to casein protein” (C3, L29-L32).
As for claim 23, McCarthy et al. discloses the pH of the liquid cream as being adjusted to within the range of 6.2-6.4 (C9, L49-L50).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al. (U.S. 5,350,590).
Regarding claim 18, McCarthy et al. discloses a food product (C14, L65 – C15, L9) comprising a fat replacer (C1, L5-L6) comprising caseins and whey proteins in a ratio of casein to whey protein of 90:10 to 60:40 (C3, L38-L43) in the form of casein/whey protein aggregates having an average diameter d(4,3) of 1-80 µm (C12, L47-L51) as measured by laser diffraction (C16, L25-L27), wherein the product is prepared by a process in which any homogenization occurs before heat sterilization treatment (C14, L31-L34, where pasteurization preferably occurs “as a last step”). Though McCarthy et al. does not explicitly disclose the intermediate product as being an evaporated milk, the disclosure that the fat replacer component may be produced from ultrafiltered skim milk (C9, L44-L47), is adequate to deem the intermediate product obvious, especially where the final food/beverage product is not required to retain any attributes of the evaporated milk intermediate product. Similarly, the claimed total solids content of the evaporated milk does not provide any real limitation to the claim, since the food product is not required to comprise any particular amount of evaporated milk. Claim 18 is effectively a product-by-process claim as related to the limitations pertaining to the intermediate evaporated milk component, where the claim is analyzed for patentability only on the basis of the claimed overall product. MPEP 2113 I. Therefore, the disclosure of McCarthy et al. is considered to render the claimed food product obvious.
Further, although McCarthy eta l. does not specifically disclose the parameters for the laser diffraction method, McCarthy et al. does disclose that the protein aggregates have an average diameter d(4,3) of 1-80 µm (C12, L47-L51) as measured by laser diffraction (C16, L25-L27) as noted. Since the claim is directed to a composition and McCarthy et al. was shown to disclose the claimed characteristics of the composition, any parameters pertaining to the measurement of such characteristics would not alter the actual composition characteristics. That is, the particle size will be the same regardless of the method for measuring the particle size. The claimed laser diffraction parameters would thus not alter the claimed composition and are consequently obvious due to being merely analytical parameters that do not directly affect the claimed composition.
As for claim 19, McCarthy et al. discloses the food product as being a soup or a coffee whitener (i.e., enhancer) (C14, L65 – C15, L1).
Double Patenting
Claims 18 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 18 of copending Application No. 16/311,777 Although the claims at issue are not identical, they are not patentably distinct from each other because both independent claims merely require a food/beverage product comprising an intermediate cream or evaporated milk containing proteins with effectively the same (or at least overlapping) limitations regarding the casein to whey ratio and the mean particle size. Requiring the composition to be a food product that comprises the intermediate products renders any distinguishing features between the cream and the evaporated milk negligible as the intermediate products would presumably be subsumed into the food product. Also, since no concentration of the evaporated milk is required in the food product, the claimed solids content is essentially immaterial. The two dependent claims then largely require the same food products.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Claim Rejections - 35 U.S.C. § 103 of claims 1-15 and 21-23 over McCarthy et al. and Cale et al.; and claims 18 and 19 over McCarthy et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argued that the claims as presently amended to require particular laser diffraction parameters would not be obvious over the prior art (Applicant’s Remarks, p. 6, ¶7 – p. 7, ¶2).
As noted in the claim rejections, though, McCarthy et al. discloses that the protein aggregates have an average diameter d(4,3) of 1-80 µm (C12, L47-L51) as measured by laser diffraction (C16, L25-L27). Since the claims are directed to compositions or a method only of producing a composition and McCarthy et al. was shown to disclose the claimed characteristics of such a composition, any parameters pertaining to the measurement of such characteristics would not alter the actual composition characteristics. That is, the particle size will be the same regardless of the method for measuring the particle size. The claimed laser diffraction parameters would thus not alter the claimed composition and are consequently obvious due to being merely analytical parameters that do not directly affect the claimed composition.
Further, Malvern I (Malvern, “Mastersizer 3000 User Manual,” August 2013, available at https://data2.manualslib.com/pdf7/153/15249/1524845-malvern/mastersizer_3000.pdf ?e6b9e7751823c15171e7130c83253393&take=binary), which is a user manual for the Mastersizer 3000 that measures the size of particles in a sample (p. 1-1, ¶1), discloses that (i) values for absorption range from 0-10, with transparent samples having a low or zero absorption (p. 4-29, table, “Absorption Index”), (ii) “optimal obscuration settings for a measurement are both sample and dispersion unit dependent. As a rough guide, use a range of 10-20% for a wet dispersion unit and 1-10% for a dry dispersion unit” (p. 4-36, ¶2), and (iii) the refractive index for water is 1.33. Malvern II (Malvern Instruments, “Sample dispersion and refractive index guide,” April 2007, available at https://warwick.ac.uk/fac/cross_fac/sciencecity/programmes/ internal/themes/am2/booking/particlesize/sample_dispersion__refractive_index_guide.pdf) discloses the refractive index for various oils are all approximately 1.46 (e.g., palm oil at 1.4578, peppermint oil at 1.460, p. 1-15). The claimed refractive index, absorption, and obscuration parameters all simply fall within the ranges disclosed in the user manual for an instrument for measuring particle size and the refractive index guide, which further supports Examiner’s position that the analytical parameters are directed only to the analytical method and do not actually affect the claimed composition. Applicant’s amendments and corresponding arguments are insufficient to overcome the obviousness rejections.
Applicant then argued that Cale et al. does not remedy the alleged deficiency of McCarthy et al. (Applicant’s Remarks, p. 7, ¶¶3-4).
However, Examiner maintains that McCarthy et al. teaches the performance of a heat sterilization step after a homogenization step and that Cale et al. is adequate for all that is relied on as related to its disclosure of various ingredient concentrations. Applicant’s argument is unpersuasive.
Applicant then argued that the method of McCarthy et al. would not decrease the pH to the claimed range (Applicant’s Remarks, p. 7, ¶6). Applicant also argued that “the co-precipitates are produced in a fat-free environment which is not the case for the present invention where basically the fat is being combined with the proteins to form the aggregates” (Applicant’s Remarks, p. 7, ¶7). Applicant again asserted that the product in McCarthy et al. is homogenized after heat treatment. Id.
In response to Applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a decrease in the pH upon addition of the product to ice cream, fat content in the protein aggregates) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner maintains that the claim limitations as actually claimed are adequately addressed and supported in the claim rejections.
As for the sequence of steps, McCarthy et al. discloses the product is prepared by a process in which any homogenization occurs before heat sterilization treatment (C14, L31-L34, where pasteurization preferably occurs “as a last step”).
The rejections of claims 1, 9 and 18 have been maintained herein.
The rejections of claims 2-8, 10-14, 19 and 21-23, which depend from claims 1, 9, and 18, variously, and are rejected based on the same prior art, are additionally maintained herein.
Double patenting: Applicant requested the rejections be held in abeyance until such time as allowable subject matter is identified (Applicant’s Remarks, p. 8, ¶4).
Applicant’s comments are noted. The double patenting rejections are maintained herein.
Conclusion
Claims 1-15, 18, 19, and 21-23 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793